Exhibit PlanGraphics, d/b/a Integrated Freight, Signs Letter of Intent to Acquire All-Star Transportation, Inc. Lutz, Florida – March 16, 2010 – PlanGraphics, Inc., d/b/a Integrated Freight, (OTCBB:PGRA) (www.integrated-freight.com), announced today that it has signed a letter of intent to acquire All-Star Transportation, Inc. (www.allstartrucking.com) of Pacific, Missouri, which is located near St. Louis.Completion of the acquisition is subject to satisfactory due diligence and other conditions. Paul Henley, CEO of Plan Graphics, remarked, “All-Star is in a great location to complement our existing companies.This is a very strategic acquisition in the building of our national route system.We look forward to working with Mick McCoy and the entire All-Star team.” All-Star is a 15 year old contract carrier strategically located on Interstate 44.
